Citation Nr: 0607913	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  00-16 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to July 
1991.

This case came to the Board of Veterans' Appeals (Board) from 
RO decisions, dated in August 2001 and in January 2002, which 
found that new and material evidence had not been submitted 
to reopen the veteran's claim seeking service connection for 
a back disorder.  


FINDINGS OF FACT

1.  In September 1999, the Board denied service connection 
for a back disorder.  

2.  Evidence received since the Board's September 1999 
decision is cumulative or redundant, or it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a back disorder. 


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim for service connection for a back disorder, 
and the September 1999 Board decision is final. 38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen her claim of service 
connection for a back disorder, which was previously denied 
in a September 1999 Board decision.  That decision is final, 
with the exception that the claim may be reopened if new and 
material evidence has been submitted since then, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2005).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001. See 66 Fed. Reg. 
45620 (Aug. 29, 2001).  Since the veteran's attempt to reopen 
her claims for service connection herein were received before 
that date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

The Board's September 1999 decision concluded that the 
veteran's back disorder, diagnosed as degenerative arthritis, 
clearly and unmistakably pre-existed her period of active 
duty service, and that this condition was not shown to have 
chronically worsened or increased in severity during service.  
The Board's decision further found that any worsening or 
increase in severity of the veteran's underlying back 
disorder during service was due to the natural progress of 
the disease.

Evidence considered at the time of the Board's September 1999 
decision includes, in pertinent part, the veteran's service 
medical and personnel records, post service treatment 
records, beginning just after the veteran's discharge from 
active duty service, a VA examination of the spine, performed 
in October 1992, and a second VA medical examination of the 
spine, performed in October 1995, with an addendum noting, in 
essence, the VA examiner's opinion that: (1) the veteran had 
a back disability upon entering active duty service; (2) none 
of the evidence showed any worsening of this disability 
during service; (3) clear and unmistakable evidence 
demonstrated that any increase in severity was probably due 
to the "natural progress" of the disease; (4) the veteran's 
back symptoms in service did not render her more susceptible 
to such symptoms later; and (5) any worsening of the 
disability could have been expected to have been found at the 
time of the separation examination.

Finally, there was a July 1999 VA examination report, which 
concluded that it was exceedingly unlikely that the veteran 
had a current back disability which was either incurred in or 
chronically aggravated by her military service.  

The evidence received subsequent to the Board September 1999 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

In support of her present claim to reopen, the veteran has 
submitted post service medical records, dated from 1996 to 
2003, showing ongoing treatment for degenerative disc disease 
and mild scoliosis of the back.  Although new, this evidence 
is found to be not material in that it fails to indicate that 
the veteran's condition was aggravated or caused by her 
service.

In addition to her medical records, the veteran presented 
statements and testimony where she basically reiterates her 
contentions which were previously before the Board at the 
time of the September 1999 decision.  The veteran's lay 
statements, and testimony, in this regard are cumulative or 
redundant, not new.  Vargas-Gonzales v. West, 12 Vet. App. 
321 (1999).  

The critical question before the VA is a medical 
determination: Was the veteran's back disorder caused or 
aggravated by her military service?  Without the appropriate 
medical training and expertise, the veteran is not competent 
to offer a probative opinion on a medical matter, such as 
with respect to the etiology of a claimed disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Where, as here, resolution of an issue 
under consideration turns on a medical matter, an unsupported 
lay statement, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  While the veteran would be 
competent to testify that an injury in service occurred, she 
is not competent to diagnosis the etiology of a medical 
condition.  

The Board concludes that new and material evidence has not 
been submitted since the September 1999 Board decision which 
denied service connection for a back disorder.  Thus, the 
claim has not been reopened, and the Board's September 1999 
decision remains final.  

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case, 
supplemental statements, and the Board's prior remand, 
advised the veteran what information and evidence was needed 
to substantiate her claims herein and what information and 
evidence had to be submitted by her, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised her what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Thus, the Board considers the 
VA's duty to assist is satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Therefore, she will not be prejudiced as a result of the 
Board proceeding to the merits of the claim.  


ORDER

The application to reopen the claim for service connection 
for a back disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


